DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a fusion protein comprising a scaffold protein and a series of two or more distinct epitopes wherein the distinct epitopes are recognized by distinct antibodies and wherein the series of epitopes forms a detectable protein tag.
Group II, claims 8-14, 20-21, and 28, drawn to a nucleic acid molecular comprising a first nucleic acid sequence encoding a fusion protein comprising a scaffold protein and a series of two or more distinct epitopes wherein the distinct epitopes are recognized by distinct antibodies and wherein the series of epitopes forms a detectable protein tag, and a first promoter operably linked to the first nucleic acid sequence.
Group III, claim 30, drawn to a method of tracking a cell.
Group IV, claims 40-41, drawn to a kit comprising a library of vectors comprising the nucleic acid molecule of claim 8 or 20.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	a single and specific fusion protein including a single and specific scaffold protein (See claims 1, 4-8, 11-14, 28, 30, and 40-41), a single and specific series of two or more distinct epitopes (See claims 1-2, 8-9, 30, and 40-41), and if the epitopes are separated by amino acid spacer sequences, and if so, what is the amino acid sequence of the spacer (See claim 3; specification, paragraph [0038]); AND
Species B:	a single and specific nucleic acid molecule including a single and specific first nucleic acid sequence with a single and specific fusion protein of Species A and a single and specific promoter (See claims 8-9, 11-14, 28, 30, and 40-41; specification, paragraph [0048]); if the epitopes are separated by nucleic acid spacer sequences, and if so, what is sequence of the spacer (See claim 10; specification, paragraph [0038]); and a single and specific effector molecule (See claims 20-21, 30, and 40-41; specification, paragraph [0016], [0053]-[0059]).
The Species lack unity of invention for the reasons stated below.  Additionally and/or alternatively, the species lack unity of invention a priori because there is no common core structure or sequence shared among all species. 
Applicant is required, in reply to this action, to elect a single species [Applicants are to elect Species A for Group I; and Species B for Groups II to IV] to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-14, 20-21, 28, 30, and 40-41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to IV lack unity of invention because even though the inventions of these groups require the technical feature of a fusion protein comprising a scaffold protein and a series of two or more distinct epitopes wherein the distinct epitopes are recognized by distinct antibodies and wherein the series of epitopes forms a detectable protein tag, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rondon et al. US Publication No. 2010/0184612 A1 (cited in the IDS received on 2/25/20).  Rondon et al. teaches tagged proteins that comprise a protein of interest, e.g., a single chain antibody or peptide linked (note: same as fused) to a triple tag sequences comprising 6x histidine, c-myc, and V5 thereby constituting a series of two or more distinct epitopes that form a detectable protein tag (See Rondon specification, paragraph [0013]).  Regarding the claimed scaffold protein, it is noted that the instant specification defines a scaffold protein as referring to a protein to which amino acid sequences (i.e., the series of two or more distinct epitopes) can be fused (See Specification, paragraph [0025]).  As such, the protein of interest taught by Rondon et al. constitutes a scaffold protein as instantly claimed.  Moreover, the series of two or more distinct epitopes inherently exhibits the function of being recognized by distinct antibodies.  The discovery of a previously unappreciated property of a prior art composition (i.e., sequence), or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Therefore, Groups I to IV lack unity of invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654